The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to Applicant’s submission filed on 2 May 2022.   
Claims 1-20 are pending.
Claims 1-20 are allowed.



Allowable Subject Matter

Claims 1-20 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  

The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “receiving, by a processor, a hybrid process knowledge graph from a computer process that generates the hybrid process knowledge graph based on a collection of process fragments and a set of actionable statements and business constraints, the process fragments identified from unstructured information by the processor determining process boundaries, the set of actionable statements and business constraints, the hybrid process knowledge graph including different node types comprising actions that are connected to other actions, and actions with different relationship types; generating, by the processor, process knowledge graphs based on the process fragments and the set of actionable statements and business constraints …. generating, by the processor, a cognitive executable process graph using a targeted domain model created from the mappings and at least one executable code block based on extraction of domain model building blocks and processed constructs around rules defining a decision tree, wherein the cognitive executable process is interpreted by the processor at execution time”, in combination with the remaining elements and features of the claimed invention.
Independent claims 10, 16 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 10, 16, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Xie et al., US-PATENT NO.9348560B2 [hereafter Xie] shows executing graph-based programs. However, Xie does not teach specific process of graph based code generation with fragment of process boundaries identified form unstructured information as claimed. 
Huang et al., “Enhancing UML Class Diagram Abstraction with Knowledge graph”, IDEAL 2016 [hereafter Huang] shows using knowledge graph to represent complex program. However, Huang does not teach specific process of graph based code generation with fragment of process boundaries identified form unstructured information as claimed. 
Sevenich et al., US-PGPUB NO.20170168779A1 [hereafter Sevenich] shows knowledge graph for program content modeling. However, Sevenich does not teach specific process of graph based code generation with fragment of process boundaries identified form unstructured information as claimed. 
SANTI et al., US-PGPUB NO.20170193551A2 [hereafter SANTI] shows code generation with knowledge graph. However, SANTI does not teach specific process of graph based code generation with fragment of process boundaries identified form unstructured information as claimed. 
Rizk et al., US-PGPUB NO.20150170088A1 [hereafter Rizk] shows logic generation based on decision trees. However, Rizk does not teach specific process of graph based code generation with fragment of process boundaries identified form unstructured information as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128